Case 1:19-md-02875-RBK-JS Document 90 Filed 05/01/19 Page 1 of 1 PageID: 738




                    THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
                          CAMDEN VICINAGE


IN RE: VALSARTAN NDMA                     :
                                          :
PRODUCTS LIABILITY LITIGATION             :   Master Docket No. 19-md-2875(RBK-JS)
                                          :
                                          :
                                          : This Document Applies to All Actions
                                          :            ORDER
______________________________



                           CASE MANAGEMENT ORDER NO. 5


              THIS MATTER HAVING come before the Court during the Status Conference

on April 24, 2019, (See Agenda for April 24, 2019, Case Management Conference, Paragraph 2),

and the court having reviewed the Agenda and having heard the argument of counsel in court on

that date,
              IT IS ON THIS       1st     day of May, 2019, ORDERED that interested parties

shall submit by the close of business on May 2, 2019, briefs not exceeding five (5) pages

describing:

              1. Whether Mylan Laboratories Limited has been successfully served with

                 process; and
              2. Whether the plaintiffs must serve each of the three Master Complaints upon non

                 U.S. defendants pursuant to the Hague Convention.



                                                 s/Robert B. Kugler
                                                 ROBERT B. KUGLER
                                                 United States District Judge
